Citation Nr: 0113052	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-16 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from March 1970 to March 1972.

The veteran filed a claim in June 1999 for service connection 
for chronic bilateral foot pain.  This appeal arises from the 
January 2000 rating decision from the Buffalo, New York 
Regional Office (RO) that denied the veteran's claim for 
service connection for bilateral pes planus.  A Notice of 
Disagreement was filed in February 2000 and a Statement of 
the Case was issued in May 2000.  A substantive appeal was 
filed in July 2000 with no hearing requested.


REMAND

During the pendency of this claim, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [hereinafter referred to as 
the Act], which made several changes to chapter 51 of title 
38, United States Code.  In particular, it revised section 
5103 to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
claimant of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  Id. § 3(a), at 2096-97.  Perhaps most significantly, 
it added a new section 5103A, which defines VA's duty to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim and eliminated from section 5107(a) 
the necessity of submitting a well-grounded claim to trigger 
the duty to assist.  Id. §§ 3(a), 4, at 2097-98.  With regard 
to the duty to assist, VA must obtain relevant private and VA 
medical records and provide the veteran with VA examinations, 
where, as in this case, such examinations may substantiate 
entitlement to the benefit sought.

Records of the veteran's treatment for the claimed disability 
at issue should be obtained.  In this regard, the veteran has 
reported that he has had continuing treatment at the Rome, 
New York VA Medical Clinic.  Additionally, in September 1999, 
the veteran reported that he had a podiatry examination in 
August 1999 at this facility.  While some treatment records 
from August 1999 from this facility are of record, a podiatry 
examination is not.  Therefore, an attempt to obtain this 
record, if it exists, should be made.  Finally, a June 1999 
VA treatment record includes that the veteran had been 
followed by Dr. Warfol as his primary physician.  Treatment 
records from this provider should be obtained. 

Following this, a new examination should be provided that 
fully evaluates the veteran's current disability for which he 
is requesting service connection and takes into account the 
veteran's service medical records regarding treatment for the 
feet, including what appear to be notations of foot 
discomfort and findings of a decreased arch.  In this regard, 
it is unclear whether the VA examiner who examined the 
veteran in December 1999 reviewed relevant entries in the 
service medical records.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) are completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  

2.  The RO should request from the 
veteran the names and addresses of all 
medical care providers who have treated 
him for a bilateral foot disability since 
service discharge.  After securing the 
necessary releases, the RO should obtain 
these records and permanently associate 
them with the claims file.  This should 
include records from Dr. Warfol and the 
Rome, New York VA Medical Clinic.  
Additionally, an August 1999 podiatry 
treatment record from the Rome, New York 
Medical Clinic should be obtained if one 
exists.  

3.  The appellant should be afforded a VA 
foot examination regarding the claim for 
service connection for a bilateral foot 
disability.  The claims folder should be 
made available to the examiner for review 
prior to the examination.  The 
examination must encompass a detailed 
review of the veteran's service medical 
records, relevant history and current 
complaints, as well as a comprehensive 
clinical evaluation and any diagnostic 
testing deemed necessary by the examiner 
to determine the date of onset of the 
disability for which the veteran seeks 
service connection.

The examiner should describe all current 
disabilities of the feet and opine 
whether it is at least as likely as not 
that a current disability of the feet had 
its onset during the veteran's service or 
is otherwise related to service.  The 
underlined standard of proof should be 
utilized in formulating a response.  The 
examiner should additionally indicate 
whether the veteran's complaints in 
service were symptomatology that 
demonstrated the onset of bilateral pes 
planus, including a notation of a 
decreased arch.  

The physician should review the record 
and note whether he or she agrees or 
disagrees with any opinion of record and 
the reasons therefore.  The reasons and 
bases for any conclusion reached should 
be discussed.  All opinions expressed 
should be supported by reference to 
pertinent evidence.

4.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider the 
veteran's claim.  If any action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



